Citation Nr: 0206943	
Decision Date: 06/27/02    Archive Date: 07/03/02	

DOCKET NO.  98-19 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability, and, if so, whether the claim may be 
granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from October 1971 to September 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in St. 
Louis, Missouri.


FINDINGS OF FACT

1.  A rating decision dated in June 1990 denied the veteran's 
claim of entitlement to service connection for a low back 
disability.

2.  Although the veteran was informed of this determination 
later the same month and advised of his appellate rights, he 
did not initiate an appeal.  

3.  The evidence submitted to reopen the claim of entitlement 
to service connection for a low back disability is new and 
material.  

4.  The competent evidence is in equipoise as to whether the 
veteran's current low back disability is related to his 
service-connected left foot disability.  


CONCLUSIONS OF LAW

1.  The June 1990 rating decision denying the veteran's claim 
for entitlement to service connection for a low back 
disability is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104(d), 20.200, 20.201, 20.302, 20.1103 
(2001).

2.  New and material evidence has been submitted to reopen 
the veteran's claim of entitlement to service connection for 
a low back disability.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001).  

3.  Resolving reasonable doubt in the veteran's favor, his 
low back disability is proximately due to or the result of 
his service-connected left foot disability.  38 U.S.C.A. 
§§ 1110, 5107 (West1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (38 U.S.C.A. §§ 5103, 5103A (West 1991 
& Supp. 2001)) and 66 Fed. Reg. 45, 620, 45, 630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159) became law.  This 
law redefines the obligations of VA with respect to the duty 
to assist, and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminates the 
concept of a well-grounded claim, and supersedes the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-71517 (U.S. Vet. App. 
November 6, 2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment, and not yet final as 
of that date.  See also, Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993), the 
Court held that, when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on the question 
and an opportunity to submit such evidence and argument and 
to address that question at a hearing, and, if not, whether 
the claimant has been prejudiced thereby.  

The Board finds that the veteran in this case is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation and implementing regulation insofar as VA has 
met all notice and duty to assist obligations to the veteran 
under the new law.  In essence, the veteran has been notified 
as to the laws and regulations that contain the criteria for 
service connection, to include the submission of new and 
material evidence to reopen a claim.  Also, it has, by 
information contained in letters, rating actions, a statement 
of the case, and supplemental statements of the case, been 
advised of the evidence considered in connection with his 
appeal, and the evidence potentially probative on the claim 
throughout the procedural course of the claim process.  More 
significantly, the veteran is not prejudiced because this 
decision grants the benefit sought on appeal.  

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed with respect to 
the issue, that VA has given the veteran adequate notice 
regarding the evidence necessary to substantiate the claim, 
and that no further assistance to the veteran is required to 
comply with the duty to assist mandated by statute.  
38 U.S.C.A. § 5107.

Factual Background

A review of the evidence of record discloses that in 
September 1972, the veteran was involved in an accident in 
which the wheel of a tractor ran over his left ankle and left 
lower leg.  It was noted in a narrative summary pertaining to 
treatment and evaluation that there was no trauma involving 
any other area.  During hospitalization in service, positive 
physical findings were limited to the left ankle.  The 
findings in service showed a fracture of the left fibula with 
diastasis of the ankle.  

A medical evaluation board met in May 1973 and gave a final 
diagnoses of:  Status post fracture, left fibula, with ankle 
diastasis; left ankle pain, possibly of functional origin.  
It was felt that a strong likelihood existed that the ankle 
distress might have been on a functional basis.  It was noted 
that if the veteran's separation or discharge from service 
was indicated, it should not be on the grounds of orthopedic 
illness.

By a rating decision dated in April 1990, service connection 
for status post fibula fracture with degenerative changes was 
granted, and a 10 percent rating was assigned, effective 
February 2, 1990.

By a rating decision dated in June 1990, service connection 
for low back pain was denied as it was indicated a disability 
manifested by low back pain was not established and there was 
no indication of a relationship to the service-connected 
disability involving the left lower extremity.  The veteran 
was informed of the determination later the same month and 
advised of his appellate rights.  He did not initiate an 
appeal.  

VA rating examinations were provided for the veteran in 
January and September 1991.  The examinations were focused 
primarily on the left lower extremity.  Pain on weight 
bearing was noted, although no specific reference was made to 
problems with the low back.  

At the time of a VA rating examination in July 1998, the 
veteran was described as morbidly obese.  Complaints included 
low back pain.  He reported that he had not sustained any 
injury to the low back, but had had a gradual increase in low 
back pain over the past three years.  Recent testing had 
included a CT scan which showed central canal stenosis at the 
L5 - S1 level with bilateral pars defect at the level of the 
4th and 5th lumbar vertebrae and spondylolisthesis at the 
same level.  Clinical and X-ray testing resulted in diagnoses 
of: Chronic low back pain with spondylolysis of the lumbar 
vertebra; and degenerative joint disease of the first sacral 
segment.  

A VA examination of the spine conducted in November 1998 
resulted in diagnoses of: Chronic low back pain due to 
degenerative disc disease and degenerative joint disease of 
the lumbosacral spine; spondylolysis of the lumbar vertebra; 
degenerative joint disease of the sacroiliac joint on the 
right; and morbid obesity.

In a February 2000 statement, Dale Wheeler, D.O., stated that 
he had seen the veteran for the past several months for 
complaints of lumbar pain with problems down to the legs.  
The osteopath recommended further testing to determine 
whether there was a relationship between any leg problems and 
back problems the veteran was experiencing.

A VA spine examination was accorded the veteran in August 
2000.  Reference was made to the injury to the left foot the 
veteran sustained in service.  It was noted that over the 
years the problems with the foot had been complicated by 
medical problems, including gout.  The changes in the left 
lower extremity had reportedly affected the veteran's gait.  
The veteran believed the changes in his gait had produced 
secondary consequences for his low back.  However, it was 
noted that by the veteran's own account, he had not had a 
specific injury to the low back.  The veteran indicated that 
he was seen by a VA neurosurgeon some years back, and was 
told he needed surgical reconstruction of the back.  However, 
this was not accomplished because of his obesity.  At the 
present time, he stood 5 feet 10 inches tall and weighed 310 
pounds.  

On examination it was noted that it was difficult to gage the 
veteran's gait since he was essentially unable to cooperate.  
He claimed an inability to stand for the examiner before 
assuming a seated position.  It was therefore reported as 
impossible to adequately examine the lumbar spine.  

The claims file was reviewed in its entirety by the examiner 
who again noted that the examination was truncated by the 
veteran's complaints of profound discomfort with most 
manipulations.  The examiner commented that his conclusions 
had to be based on the objective evidence at hand.  That 
evidence showed an L4-L5 spondylolisthesis with a large pars 
defect.  The presence of the pars defect ruled out 
degenerative spondylolisthesis.  Notation was made of a 
negative history of a lumbar spine injury.  

The examiner stated that the veteran claimed lower back 
discomfort on the basis of his having to favor the left side 
going to the fixed equinus deformity of the left ankle.  It 
was noted this was a plausible explanation for producing some 
low back discomfort.  However, it was added that this could 
not account for the presence of the pars defect, assuming 
that the latter was traumatic in origin.  As a result, the 
examiner stated it was "far more likely than not" that the 
veteran's pars defect at the L4-L5 level did not bear an 
etiological relationship to the service-connected foot 
injury.  The examiner noted that a pars defect might have its 
origin in trauma, that noted as being the latest theory, or 
it could be a developmental abnormality.  He stated that 
"trauma is the theory currently in vogue."  Since the veteran 
gave no history of a lumbar spine injury, however, the 
examiner concluded that the demonstrated spinal abnormality, 
spondylolisthesis at the L4-L5 level, did not bear a 
relationship to the service-connected foot and ankle injury.  

The examiner went on to comment that contributory factors to 
the veteran's lumbar spine problems included his exogenous 
obesity.  The examiner stated it would be difficult to gage 
to what percent the lumbar spine condition owed itself to the 
veteran's obesity as opposed to some presumed traumatic event 
which yielded an L4-L5 pars defect and spondylolisthesis.  He 
added that the left lower extremity condition also owed 
itself in part to a confirmed diagnosis of gout and he stated 
that gout in and of itself had no etiological relationship to 
the service-connected injury.  He concluded by stating it was 
"therefore considered more likely than not" the bulk of the 
veteran's lumbar spine problems "do not owe themselves" to 
his service-connected left lower extremity disability.

Received in October 2000 was a history and physical report 
with commentary on review by C. H. M. (Rick) Jones, M.D., 
Ph.D., who stated that during the incident in question the 
veteran reportedly had his back to an approximately 
4,000 pound tractor when the body of the tractor "impacted" 
him in the left buttock/lower back area knocking him to the 
ground and backing over his left leg.  The examiner viewed 
all the films and referred to the evidence of bilateral 
defects in the pars interarticularis at the L4 level.  He 
opined this did not appear to be developmental, but more 
likely related to trauma.  He stated the fact that it 
occurred at the same level as traction spurring and the 
anterior bodies noted at the L4 and L5 levels lent credence 
to the concept of trauma at that level.  He noted there was 
also significant evidence of degenerative disc disease at 
that level which led him to believe there was overwhelming 
evidence of significant forceful trauma to that area.

The examiner commented that the impact of the tractor on the 
veteran provided in his opinion more than sufficient force to 
have resulted in a fracture of the pars interarticularis 
bilaterally.  He noted that it was also more than sufficient 
force to have resulted in significant trauma to the 
sacroiliac joints bilaterally.  He added it was also more 
than sufficient force to explain the traction spurring caused 
by a forceful disruption of the anterior ligament from the 
anterior bodies of the L4 and L5 at the point of impact.  He 
noted and discussed in detail the focal degenerative disc 
disease of the low back level and an absence of such above 
the low back area.  He believed there was sufficient cause to 
think of an accurate delineation of the mechanism of injury 
as being new evidence and stated that it had not been 
introduced in any of the other reports he had seen.  He also 
believed there was reason to reconsider the interpretation of 
the radiological evidence that was present in light of the 
mechanism of injury.  The examiner believed that when the 
mechanism of injury was taken into account, the evidence of 
degenerative processes (28-year old injury), 
spondylolisthesis, pars interarticularis defects, and 
degenerative joint disease on the sacroiliac joints, took on 
a whole new light, that being post-traumatic in nature.  The 
physician stated that it was "not unreasonable" to conclude 
that the trauma to the facet joints and discs resulting in 
the encroachment upon the spinal canal and upon the lateral 
recesses was directly a result of the trauma sustained to the 
lower back on being impacted by the tractor.  He concluded by 
indicating his opinion was made "within a reasonable degree 
of medical certainty."  

Analysis

New and material evidence to reopen a claim for service 
connection for a low back disability

The veteran's initial claim of entitlement to service 
connection for a low back disability was received in May 1990 
and denied by a rating decision dated the following month.  
The veteran was notified of this determination later in June 
and informed of his appellate rights, but he did not initiate 
an appeal.  The June 1990 rating decision therefore became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 
20.201, 20.302, 20.1103.

However, a claim will be reopened if new and material 
evidence has been submitted since the last final disallowance 
of the claim on any basis.  38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.156(a), 20.1105 (2001); Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991); Smith v. West, 12 Vet. App. 312, 
314 (1999).

The issue of new and material evidence must be addressed in 
the first instance by the Board because it determines the 
Board's jurisdiction to reach the underlying claim and to 
adjudicate the claim on a de novo basis.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Once the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Id. at 1383.  Further analysis, 
beyond the evaluation of whether the evidence submitted in 
the efforts to reopen is new and material, is neither 
required nor permitted.  Id. at 1384.  Any finding entered 
when new and material evidence has not been submitted "is a 
legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (the 
statutes make clear that the Board has the jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened regardless of whether the previous action 
denying the claim was appealed to the Board).  

New and material evidence to reopen a previously and finally 
denied claim is evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The veteran's application to reopen his claim for service 
connection for a low back disability was received in June 
1998.  Additional evidence has been received in support of 
his application.  

The evidence before the rating board in 1990 included the 
veteran's service medical records, a statement from a private 
physician, and VA medical records.  The records are without 
reference to any disability manifested by low back pain or 
indication of a relationship to the service-connected 
disability involving residuals of the left fibula fracture.  

Evidence added to the record since the 1990 rating decision 
includes statements in support of the claim, reports of 
examination and treatment by VA and private health care 
professionals, to include the report of a VA spine 
examination in August 2000 and the report of examination by 
C. H. M. Jones, M.D., in October 2000.  The reports of these 
two examinations in particular were not considered in the 
prior final rating decision, and they are probative of the 
question that lies at the heart of the veteran's claim.  
Namely, does the veteran have a current back disability 
attributable to his service-connected left lower extremity 
disability.  Accordingly, the Board finds that the evidence 
is new and material.  

The next question is whether the veteran will be prejudiced 
by the Board's consideration of his claim on the merits at 
this point.  The veteran has presented arguments on the 
merits of his claim.  In written statements, he has referred 
to his claim as one for service connection and not as one 
involving the question of new and material evidence.  His 
statements have made little if any reference to the question 
of new and material evidence, but have focused on his 
contentions as to the merits of his claim.  Therefore, the 
Board finds that the veteran is not prejudiced by 
consideration of his claim on the merits.  Curry v. Brown, 
7 Vet. App. 59 (1994).

Before turning to the merits, the Board notes that service 
connection generally requires:  (1) Medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of an inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  See Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 (1995); 
see also Savage v. Gober, 10 Vet. App. 488, 497 (1997).  
Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence is required to 
support this issue.  See Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  This burden may not be met merely by presenting 
lay testimony, because lay persons are not competent to offer 
medical opinions.  See Epps, supra; Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

In determining whether an individual is entitled to service 
connection for a disease or disability, VA must first 
determine whether the evidence supports a claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Turning to the merits, a review of the evidence of record 
does not disclose the presence of back problems until many 
years following service discharge.  Although the veteran 
asserts that his current back disability is related to his 
service-connected left lower extremity disability, he is not 
competent to do so.  He is competent to testify regarding the 
symptoms, including low back pain, that he is experiencing.  
See, e.g., Harvey v. Brown, 6 Vet. App. 390, 393 (1994) 
(claimant as a lay person may testify to the physical 
manifestations of a disease or injury).  However, he is not 
competent to render a diagnosis or to offer a medical opinion 
attributing a disability to service, as this requires medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  See also 66 Fed. Reg. 45, 620, 45, 630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(a)(2) 
(defining competent lay evidence as "any evidence not 
requiring that the proponent has specialized education, 
training, or experience"; such evidence is competent "if it 
is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person."); Layno v. Brown, 
6 Vet. App. 465, 469 (1994) ("in order for any testimony to 
be probative of any fact, the witness must be competent to 
testify as to the facts under consideration").  

Additional evidence of record associated with the file since 
the 1990 denial includes the report of examination and review 
of the record by a VA physician in August 2000 who believed 
it was "far more likely than not" that the veteran's pars 
defect at the L4-L5 level did not have an etiological 
relationship to his service-connected left foot injury.  The 
physician referred to the veteran's obesity and a problem 
with gout involving the left lower extremity and opined that 
it was more likely than not that the bulk of the veteran's 
low back problems did not owe themselves to his 
service-connected left lower extremity disorder.  

However, the record also includes the report of an 
examination received by VA in October 2000.  In that report 
the physician who conducted the examination went into a 
detailed description of what he called the "mechanism of 
injury" and the plausibility of the point of impact of the 
tractor on the veteran's left lower extremity during the 
accident in service in 1972 as being the likely antecedent 
cause for the veteran's current low back difficulties.  He 
expressed the opinion that in light of the fact that no other 
injury to the low back had occurred since service, and in 
view of the fact that it was reasonable to conclude that the 
mechanism of injury of being run down by what he stated was a 
4,000-pound tractor at 5 to 10 miles an hour, would be 
considered "more than just a plausible cause" for the 
veteran's current low back problems.  He stated he had 
reviewed films of the lumbar spine, of sacroiliac joints, the 
pelvis, the left lower extremity, and the feet.  He believed 
there was overwhelming evidence of significant forceful 
trauma at the level of the 4th and 5th lumbar vertebrae.  
This opinion is probative of the issue at hand and is 
sufficiently new and material to reopen the claim. 

With the claim reopened, the Board turns to a review of the 
opinions of record.  In comparing the contradictory opinions, 
the undersigned notes that the examiner who believed it was 
far more likely than not that the veteran's low back problems 
did not bear an etiological relationship to the 
service-connected foot injury, did note that the fact the 
veteran expressed having to favor the left side only to the 
fixed equinus deformity of his left ankle was a "plausible" 
explanation for producing some low back discomfort.  The 
undersigned notes that both examiners reviewed the records 
and each provided a detailed discussion as to why he 
concluded there was or was not a likelihood of a causal 
connection between the service-connected left lower extremity 
disability and the development of a low back disorder.  This 
places the evidence in equipoise.  The undersigned finds that 
the discussion provided by the private physician was 
extensive and persuasive.  The opinion certainly raises a 
reasonable doubt as to whether the veteran's current low back 
problems were caused by or aggravated by his 
service-connected left lower extremity disability.  
Accordingly, resolving reasonable doubt in the veteran's 
favor, the Board concludes that service connection is 
warranted for a low back disability.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.310; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for a low back disability 
is reopened.

Service connection for a low back disability is granted.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

